Citation Nr: 1002139	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-10 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD). 
 
2.  Entitlement to service connection for bilateral knee 
arthritis, to include as due to an undiagnosed illness. 
 
3.  Entitlement to service connection for left elbow 
disability, to include as due to an undiagnosed illness. 
 
4.  Entitlement to service connection for arthritis of the 
right hip, to include as due to an undiagnosed illness. 
 
5.  Entitlement to service connection for memory impairment, 
to include as due to an undiagnosed illness.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 until 
February 1965, and from August 1990 to November 1990.  He was 
deployed in support of Operation Desert Shield during the 
Persian Gulf War.

This appeal originally came before the Department of Veterans 
Affairs (VA) Board of Veterans Appeals (Board) from a 
February 2007 rating decision of the VA Regional Office (RO) 
in Cleveland, Ohio that denied entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD.  Service connection was also denied for bilateral knee 
arthritis, left elbow disability, arthritis of the right hip, 
and memory impairment, all to include as secondary to Gulf 
War Syndrome (undiagnosed illness).  The appeal is currently 
handled by the New York, New York Regional Office.

The Veteran was afforded a personal hearing in April 2009 
before the undersigned Veterans Law Judge sitting at New 
York, New York.  The transcript of the hearing is of record.

Following review of the record, the issues of entitlement to 
service connection for an acquired psychiatric disorder, to 
include depressive disorder, arthritis of the right hip and 
knees, a left elbow condition and memory impairment will be 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The appellant was not in combat.

2.  The Veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304(f), 4.125 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for PTSD which he 
asserts is related to his service in the Persian Gulf War 
Zone. 

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

If any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is identified as 
to any of the notice elements, the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), petition for cert. filed (U.S. March 21, 2008) (No. 
07-1209).

The notice requirements of the VCAA apply to all elements of 
a service-connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id. at 486.  

Here, the Veteran was sent a letter in February 2006 prior to 
the initial unfavorable decision on the claim of entitlement 
to service connection for PTSD.   The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  Notification that included information 
pertaining to a disability rating and an effective date for 
the award if service connection were granted was sent to the 
appellant subsequent to the initial unfavorable decision on 
the claim.  In this case, however, service connection is 
being denied.  Therefore, no rating or effective date will be 
assigned with respect to the claimed conditions.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Private clinical records, as well as extensive 
VA clinic notes have been associated with the claims folder.  
The Veteran presented testimony on personal hearing in April 
2009.  The whole of the extensive clinical record has been 
carefully considered.

The Board notes that the Veteran has not been afforded a VA 
examination with regard to the claim for PTSD.  In McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the Court held that VA 
must provide a medical examination when there is: (1) 
competent evidence of a current disability or persistent 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  In this case, there is no current disability 
diagnosed as PTSD.  There is also no reliable lay or medical 
foundation to support the claim of service connection for 
PTSD other than lay assertion.  Therefore, the evidence on 
file is adequate to render a decision as to this aspect of 
the appeal and an examination is not necessary.

As well, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate any 
additional existing evidence that is necessary or is able to 
be secured for a fair adjudication of the claim that has not 
been obtained.  Therefore, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist in 
the development of the claim. Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claim of entitlement 
to service connection for PTSD is ready to be considered on 
the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 
& Supp 2009); 38 C.F.R. § 3.303 (2009).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service or 
aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2009).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) a link, 
established by medical evidence, between the current symptoms 
and the claimed in-service stressor. 38 C.F.R. § 3.304(f) 
(2009); see also Cohen v. Brown, 10 Vet. App 128 (1997) 

Factual Background and Legal Analysis

1.  Service connection for PTSD.  

The service treatment records from the Veteran's first tour 
of duty between 1961 and 1965 are not of record.  The claims 
folder contains a Formal Finding on the Unavailability of 
Service Records dated in January 2007.  The Board observes, 
however, that the claims folder does contain Army Reserve 
records dated between 1977 and 1993 that reflect no 
psychiatric treatment, complaints or diagnoses.  The Veteran 
completed many Reports of Medical History during that time 
frame and denied that he had nervous trouble of any kind, 
depression, nightmares or excessive worry.

The Veteran filed a claim in January 2006 for conditions that 
included PTSD which he stated had not been treated.  
Extensive VA outpatient records dating from 2000 show that he 
was treated for various psychiatric symptoms.  No diagnosis 
of PTSD is recorded.  It was reported in October 2006 that 
the results of PTSD screening were negative.  

The Veteran presented testimony on personal hearing in April 
2009 to the effect that he served in Desert Storm and was 
engaged in activities similar to undercover intelligence.  He 
stated that he saw a few bodies and knew that people were 
being decapitated during the time he was there.  He said, 
however, that he did not want to talk about it.  His wife 
related that the Veteran had been calm and easygoing before 
deploying to the Gulf, but that since returning home, his 
attitude had become very volatile.  She stated that he had 
stuck her on one occasion which had never happened before.  
She also related that he flared up at their children.  

The Board has carefully reviewed he extensive evidence but 
finds that service connection for PTSD is not warranted.  In 
this regard, the Board points out that a key element in 
establishing service connection is to show that the Veteran 
currently has a diagnosis of the disability for which service 
connection is being sought. See 38 C.F.R. § 3.304.  In this 
instance, there is no diagnosis of PTSD in the clinical 
record.  As noted previously, PTSD screening in October 2006 
was negative.  Consequently, there is no medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125.  Under 
these circumstances, the Veteran has not met the regulatory 
requirements to establish service connection for PTSD.  In 
the absence of a diagnosis of a current disability, there can 
be no valid claim. See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.


ORDER

Service connection for PTSD is denied. 


REMAND

The Veteran presented testimony in April 2009 to the effect 
that he injured his knee playing baseball while stationed at 
Fort Meade, Maryland in 1962, and was treated and given 
medication.  He related that he underwent knee replacement in 
2004 at the Special Surgery Hospital, and that the other knee 
is similarly affected and requires the same intervention.  He 
stated that the left elbow began to swell after service.  The 
appellant said that he has arthritis of the right hip as the 
result of bilateral knee impairment.  

The Veteran also testified that he has a psychiatric disorder 
and memory loss that are related to service in the Gulf War 
Zone.  VA outpatient clinic records show that he is 
principally being treated for a depressive disorder.  In the 
alternative, it is averred that disabilities of the knees, 
left elbow and hip, as well as a psychiatric disorder and 
memory impairment, are the result of Gulf War Syndrome or an 
undiagnosed illness.  

As indicated previously, service treatment records from the 
Veteran's active duty between 1961 and 1965 are not of record 
and a Formal Finding on the Unavailability of Service Records 
is of record.  The Board would point out that in cases where 
a Veteran's service records are unavailable through no fault 
of his own, there is a heightened obligation to assist in the 
development of the case, including the obligation to search 
alternative sources. See generally McCormick v. Gober, 14 
Vet. App. 39, 45-49 (2000) O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991).  The United States Court of Appeals for Veterans 
Claims (Court) held in Dixon v. Derwinski, 3 Vet. App. 261 
(1992) that the VA should conduct a "reasonably exhaustive 
search" to obtain service medical records, including 
inquiries directed to named facilities, if they are still 
operational.  

In this case, the Veteran stated that he was treated at Fort 
Meade, Maryland for injury to the knees.  Therefore, it is 
incumbent upon VA to contact this facility for service 
treatment records.  The RO should also once again contact the 
National Personnel Records Center for any records that may 
have become associated with the Veteran's file since the last 
request.  The appellant should also be requested to provide 
the names and addresses of any and all physicians and/or 
facilities from whom he received treatment for the knees, 
left elbow, hip and psychiatric disability dating from 
service, including the Special Surgery Hospital.. 

The Veteran stated at the hearing that he receives treatment 
at St. the Albans and Brooklyn, New York VA facilities.  The 
Board observes that the most records date through January 
2009.  Therefore, records dating from February 2009 should be 
requested from each named facility and associated with the 
claims folder.  

The Board observes that the appellant's VA treating 
physician, Dr. Norwood, wrote in May 2007 that he had been 
treated in the Persian Gulf Registry clinic since 2000.  In 
the summary of conditions for which he was being treated, she 
stated that there was a strong possibility that the Veteran's 
degenerative joint disease of the knees, neurocognitive 
disorder and depressive disorder were related to his military 
service in the Gulf War.  The basis for the opinion of the 
professional is not known and requires additional 
development.  The Board notes that while the appellant 
underwent a number of VA examinations in 2006 pertinent to 
the issues on appeal, none provided any nexus to service 
opinion, to include on the basis of an undiagnosed illness.  
The Board is prohibited from making conclusions based on its 
own medical judgment. See Colvin v. Derwinski, 1 Vet.App. 171 
(1991).  It is therefore of the opinion that the appellant 
should be re-examined for review of the record and clarifying 
medical opinions. See Hyder v. Derwinski, 1 Vet. App. 221 
(1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 
2009), the implementing regulations 
found at 38 C.F.R. § 3.159 (2009), 
and any other legal precedent are 
fully complied with and satisfied.  
The veteran should specifically be 
told what is required to 
substantiate the claim of right hip 
disability based on secondary 
service connection.  See Quartuccio 
v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002).

2.  The appropriate records 
department at Fort Meade, Maryland 
should be contacted for any records 
pertaining to the Veteran.

3.  The Veteran should be contacted 
by letter and requested to identify 
all healthcare providers, VA and 
non-VA, inpatient and outpatient, 
including Special Surgery Hospital, 
who have treated him for knee, hip, 
left elbow, and psychiatric 
disorders since discharge from both 
periods of active duty.  He should 
be requested to complete and return 
the appropriate release forms so 
that VA can obtain all identified 
clinical evidence, if not already 
of record.

4.  Relevant VA outpatient records 
dating from February 2009 should be 
requested from the St. Albans and 
Brooklyn VA facilities and 
associated with the claims folder.

5.  The Veteran should be scheduled 
for examinations by appropriate VA 
examiners to evaluate the claimed 
orthopedic, psychiatric and memory 
impairment disorders.  The claims 
folder should be provided to each 
examiner in connection with the 
examination.  All indicated tests 
and studies should be conducted and 
clinical findings should be 
reported in detail.  

Based on a thorough review of the 
record, clinical evidence and 
physical examination, each examiner 
is requested to provide an opinion 
with supporting rationale as to 
whether it is at least as likely as 
not (50 percent probability or 
better) a) the Veteran now has 
bilateral knee arthritis, right 
hip, left elbow, memory impairment 
and a depressive disorders that are 
directly related to service, b) 
whether any of the claimed 
disorders may be deemed to be an 
undiagnosed illness related to the 
Veteran's service in the Gulf War 
Zone, or are etiologically related 
to a currently diagnosed condition.  
The opinions should be set forth in 
detail.

6.  The veteran must be given 
adequate notice of the 
examinations, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2009).

7.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If a benefit is not 
granted in full, the appellant and 
representative should be provided a 
supplemental statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


